Citation Nr: 0530325	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision that, 
inter alia, denied service connection for lumbar spine 
degenerative joint disease at L-5.  The veteran filed a 
notice of disagreement (NOD) in November 2002, and the RO 
issued a statement of the case (SOC) in October 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2003.

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted to the Board additional evidence 
accompanied by a waiver of initial RO consideration.  

For the reasons expressed below, the matter on appeal in 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.

Initially, the Board notes that the veteran's service medical 
records (SMRs) appear to be incomplete. The medical evidence 
from service currently of record consists only of records 
submitted by the veteran.  An October 1993 SMR reflects that 
the veteran was involved in a motor vehicle accident (MVA) 
and he was seen for complaints of tenderness of cervical 
muscles.  The assessment was mild cervical spine strain. It 
was noted that the veteran was to have a cervical spine X-
ray, however no in-service X-ray report is of record.  In 
addition, during the August 2005 hearing before the 
undersigned, the veteran indicated that his retirement 
separation examination reflects a diagnosis of a degenerative 
condition in his lower back.  However, the veteran's 
retirement separation examination report is not of record.  
Thus, the RO should request from National Personnel Records 
Center (NPRC) and any other appropriate sources all 
outstanding service medical records of the veteran, 
associating all records and/or responses received with the 
claims file.  See 38 U.S.C.A. § 5103A(a)(3) (West 2002).

The Board notes that that there is evidence of a motor 
vehicle accident (MVA) in service and evidence of possible 
back problems due to the MVA during service, as well as 
subsequent to discharge from service.  However, the medical 
evidence of record in this case does not clearly establish 
the nature of any current back disability(ies), nor does it 
address the medical relationship, if any, between any such 
disability(ies) and the veteran's military service.  The 
Board finds that such medical information and opinion would 
be helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination at the appropriate medical facility 
after all of the veteran's service medical records are 
associated with the claims file.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may  result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims.  The RO's notice 
letter to the veteran should explain that she has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the veteran to submit all 
evidence in her possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO should consider the evidence 
submitted during the August 2005 Board hearing, 
notwithstanding the waiver of initial RO consideration of 
that evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain from the NPRC and other 
sources all outstanding pertinent records 
of evaluation and/or treatment of the 
veteran during service, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the veteran submit any copies he may 
have in his possession that were not 
previously submitted. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim on appeal within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by    
following the current procedures set 
forth in 38 C.F.R.      § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought     are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his back, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests or 
studies (to include x-rays) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current disability(ies) affecting the 
veteran's back.  With respect to each 
such diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any such disability (a) had its 
onset during his military service; or (b) 
was manifested to a compensable degree 
within one year of separation from 
service; (c) or is otherwise medically 
related to service, to specifically 
include any injuries sustained in the 
October 1993 motor vehicle accident. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure   that the requested actions 
have been accomplished (to    the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
of record (to include that submitted 
directly to the Board in August 2005) and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the  RO should furnish to 
the veteran and his representative   an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


